DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed December 24, 2020. 
Claims 22, 24, 27, 29, and 33 have been amended.
Claims 22-41 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a Continuation of Application 14/943,826 filed 11/17/2015 and further priority of Provisional Application 62/080,605 filed on 11/17/2014. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Response to Amendments
The previously pending claim objections have been withdrawn in response to Applicant’s claim amendments. 
The previously pending 35 USC 112(b) rejections have been withdrawn in response to Applicant’s claim amendments.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 22-41, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that a computer implemented algorithm being implemented on a general purpose computer would not account for an additional element that integrates the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). In addition, the Examiner asserts that “determine a meaning of the word” and “classifying one or more particular sets of words” using these generically claimed computer algorithms further narrows the abstract identified by the Examiner below (Organizing Human Activity). Applicant’s arguments are not persuasive.
The Applicant argues the claims are eligible with respect to McRO. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The  The Applicants’ claims are geared toward determining meanings of words and classifying of words using specific relationships, where these techniques are merely being applied/calculated in a computing environment. Simply applying these known concepts to a specific technical environment (e.g. the computers/Internet) does not account for significantly more than the abstract idea because it does not solve a problem rooted in computer technology nor does it improve the functioning of the computer itself because it is merely making a determination based on rules and/or mathematical relationships to output to a user (See MPEP 2106.05). The Applicant’s claimed limitations do not appear to bring about any improvement in the operation or functioning of a computer per se, or to improve computer-related technology by allowing computer performance of a function not previously performable by a computer (see page 2 of the McRo-Bascom memo). The solution appears to be more of a business-driven solution rather than a technical one. In addition, McRO had no evidence that the process previously used by animators is the same as the process required by the claims. The Applicant’s claimed limitations and originally filed specification provide no evidence 
The Examiner further asserts that the Applicant does not properly identify the additional elements and provides no reasoning as to why the claims amount to significantly more than the abstract idea. The Examiner refers to the response above and the 101 rejection below. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
autonomously generate an annotated corpus for consumption, the method comprising: accessing a corpus of documents, wherein the corpus comprises a plurality of documents, each document comprises one or more respective sentences, and each sentence comprises a collection of words authored by a respective one of a plurality of users; for each document in the corpus: autonomously parsing each word in the document to determine a meaning of the word based on a natural language processing algorithm; autonomously determining a subset of words in the document that correspond to aspects of an offering; autonomously determining a term polarity of each of the words in the subset of words based on the corresponding meaning; autonomously determining a respective category from a plurality of categories to associate with each word in the subset of words; autonomously determining a category polarity for each category determined for the document based on determined polarities of words in the document determined to be associated with the category; autonomously determining that one or more of the categories determined for words in the document are associated with a product associated with the offering; autonomously determining that the document represents a document polarity associated with the product based on the determined polarities  of the categories determined for the document; classifying one or more particular sets of words in the document as a first class manifesting an opinion of an author toward the product, a second class manifesting a recommendation of the author associated with the product, or a third class manifesting an intended action by the author associated with the product; and generating annotations for the document to annotate the one or more particular sets of words as associated with the first, second, or third class to generate an annotated document for inclusion in the annotated corpus, wherein the offering is offered by an entity (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing received text from documents to determine meaning and polarity of the document for a specific product, which is then annotated to make decisions about product offers, which is a commercial interaction. The Applicant’s claimed limitations are analyzing words of documents to determine how people feel about products to make recommendations, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “accessing a corpus of documents, generating annotations for the document, and annotating the document” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a computer system comprising one or more data processor apparatus, a data processor apparatus, a big data analysis computing system, data processor apparatus, machine learning model, data processor, network, non-transitory machine readable storage medium, instructions, machine, memory, machine learning system, and mining engine” would not account for additional elements 
The Examiner notes that using a natural language processing algorithm and a machine learning model would not account for an additional element that integrates the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
In addition, dependent claims 23-35 and 38-41 further narrow the abstract idea and dependent claims 25, 27, 33, and 40-41 additionally recite “stores the corpus of documents” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception and the claimed “data processor apparatus, network, mining engine, and data processor” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “a computer system comprising one or more data processor apparatus, a data processor apparatus, a big data analysis computing system, data 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 22-35 System claims 37-41; and Product claim 36 recite a computer system comprising one or more data processor apparatus, a data processor apparatus, a big data analysis computing system, data processor apparatus, machine learning model, data processor, network, non-transitory machine readable storage medium, instructions, machine, memory, machine learning system, and mining engine; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is 
In addition, claims 23-35 and 38-41 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 25, 27, 33, and 40-41 additionally recite “stores the corpus of documents” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “data processor apparatus, network, mining engine, and data processor” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a 

Allowable over 35 USC 103
Claims 22-41 are allowable over the prior art, but remain rejected under 35 USC 101 and 35 USC 112(b) for the reasons set forth above. Independent claims 1, 10, and 19 disclose a system, product, and method for annotating documents to identify polarity of the documents by determining categories of each word, determining polarities of each category of words, determining a document polarity, and then classifying sets of words in the document.
Reasons the claims overcome the 103 rejection: The closest prior art of record is:
Khan et al. (US 2013/0311485 A1) – which discloses sentiment analysis of electronic content. 
Niazi (US 2013/0325877 A1) – which discloses leveraging a sentiment root cause analysis to generate sentiment for a corpus of documents.
Cheng (US 2013/0018954 A1) – which discloses situation aware user sentiment analysis models using machine learning models.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Examiner, Art Unit 3683                                            1/14/2021